ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment(s)
The Amendment, filed on January 5th, 2021, has been entered and acknowledged by the Examiner.
Cancellation of claim(s) 3-4, 6-7 has been entered.
Claim(s) 1-2, 5, 8-14 are pending in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
A.	Claim(s) 1-2, 5, 8-14 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record (most comprehensive prior art of record to Kosaka et al.,) teaches a light guide film comprising: a plurality of optical units, each of which includes a light guide portion and an emission portion; and a resin portion that is filled between the optical units adjacent to each other, wherein the light guide portion guides light incident from a light source to the emission portion, the emission portion emits light guided and incident from the light guide portion from a light emission surface, the plurality of optical units are arranged in a plane direction of the light emission surfaces such that the light emission surfaces of the emission portions are parallel to each other, and the light guide portions and the emission portions are arranged in the plane 
However, the prior art of record neither anticipates nor renders obvious to one ordinary skilled in the art the light guide film comprising the various elements as claimed above in combination with the specific limitation of a distance between junction portions adjacent to each other decreases toward the light advancing direction in the light guide portion as set forth in Claim 1.  
Claim(s) 2, 5, 8-14 are allowable because of their dependency status from Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA SANEI FEATHERLY whose telephone number is 571-272-8654.  The examiner can normally be reached on M-R 8-12 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.



/Hana Featherly/
Hana Sanei Featherly
Art Unit 2875 Patent Examiner




/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875